DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 6/19/20 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 7/20/21 has been considered.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, Species A (claims 1-10) in the reply filed on 6/14/22 is acknowledged.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since claims 1 and 4 require a single electronics printed circuit board, the recitation of claim 5 calling for, “… the plurality of electronics printed circuit boards …” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo (“Hyodo”) US PG-Pub 2005/0078454.
Hyodo discloses in Fig. 6 an apparatus comprising: a solid state current interrupting device having a first power terminal (element 21) and a second power terminal (element 21), the solid state current interrupting device includes: a power electronics module (element 20) having at least one solid-state component useful to regulate flow of current between the first power terminal and second power terminal; a heat sink (element 30) positioned in thermal contact with the power electronics module such that heat generated from the power electronics module is dissipated through the heat sink, the heat sink having a signal via (opening through which elements 31/61 protrude) formed in the heat sink and which extends from a first side of the heat sink to a second side of the heat sink; and a control electronics printed circuit board (element 60) structured to provide a control signal to the at least one solid-state component of the power electronics module; wherein the power electronics is located on the first side of the heat sink, wherein the controller electronics printed circuit board is located on the second side of the heat sink, and wherein a signal carrying conductive lead (element 31/61) is positioned in the signal via and is electrically connected to the control electronics printed circuit board on one end and the power electronics on an opposing end of the signal carrying conductive lead.
Re claim 6, Hyodo discloses wherein the control electronics printed circuit board includes a top surface and a bottom surface, the bottom surface of the control electronics printed circuit board offset from the heat sink (annotated element ofst shown in Fig. 6 below). Note that the recitation calling for, “… such that transmission of thermal energy is discouraged from the heat sink …” constitutes a function language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967).
Re claim 7, Hyodo discloses wherein a thermal insulator (element 50) is disposed between the control electronics printed circuit board and the heat sink. 
Re claim 8, Hyodo discloses wherein the signal carrying conductive lead (element 31/61) positioned in the signal via is in the form of one of a pin and a terminal. 
Re claim 9, Hyodo discloses wherein the signal carrying conductive lead is isolated from the heat sink by an electric insulator (element 50). 
Re claim 10, the recitation calling for, “… wherein the signal carrying conductive lead is configured to …” constitutes a function language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo in view of Takagi (“Takagi”) US PG-Pub 2013/0062751.
Hyodo teaches the device structure as recited in the claim. The difference between Hyodo and the present claim is the recited gate driven component. 
Takagi discloses wherein the at least one solid-state component is a gate driven component (element 350/174). 
Takagi's teachings could be incorporated with Hyodo’s device which would result in the claimed invention. The motivation to combine Takagi's teachings would be to provide a control pulse (¶[0071]). Note that element Takagi' 350/174 are capable of halting current. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Takagi's teachings to arrive at the claimed invention.
Re claim 3, the combined references of Hyodo and Takagi disclose wherein the at least one solid-state component is in the form of one of a FET, thyristor, an IGBT, and an RB-IGCT, and wherein the solid-state current interrupting device is a solid state circuit breaker. 
	Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claim 5 which depends from claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein the heat sink includes a plurality of heat sink fins that extend from a base of the heat sink, wherein the heat sink includes a heat sink fin on a first lateral side of a heat sink, and the heat sink includes a second heat sink fin on an opposing second lateral side of the heat sink, and wherein the control electronics printed circuit board is positioned between the first heat sink fin and a second heat sink fin. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arai (US PG-Pub 2020/0170147) discloses a semiconductor module comprising a semiconductor apparatus and a cooling apparatus including a semiconductor chip and a circuit board, wherein the cooling apparatus includes: a top plate; a side wall; a bottom plate; a coolant flow portion for causing a coolant to flow defined by the plates and the wall.

    PNG
    media_image1.png
    1073
    867
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893